This is a suit to foreclose a purchase mortgage. It is urged here that the chancellor erred in granting a temporary injunction and in the appointment of a receiver. It is also urged that the reformation of the mortgage with respect to the release clause was error as was the adjudication of the timber rights involved as between Midway Land  Development Company and Gotham Realty Company. *Page 419 
We have examined the record with reference to each of these assignments and find the decree of the chancellor to be amply supported as to all of them. Their determination was largely a matter of fact peculiarly within the discretion of the chancellor and grounds for equitable relief have not been brought here by the appellants. In the light of previous decisions affecting the questions presented a discussion of them would serve no useful purpose.
The decree below is, therefore, affirmed.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.